                 Case 1:20-cr-00032-NONE-SKO Document 13 Filed 04/27/21 Page 1 of 3
AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release                                         Page 1 of      23      Pages



                                      UNITED STATES DISTRICT COURT                                                          FILED
                                                                          for the                                        Apr 27, 2021
                                                                                                                     CLERK, U.S. DISTRICT COURT


                                                 Eastern District of California
                                                                                                                   EASTERN DISTRICT OF CALIFORNIA




UNITED STATES OF AMERICA,                                                 )                   Case No. 1:20-cr-00032-NONE-SKO
                              v.                                          )
                                                                          )
ARMAN MKHITARYAN,                                                         )


                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:             UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF CALIFORNIA
                                                                                                 Place
      2500 TULARE STREET, FRESNO CALIFORNIA
                 Status Conference set for 6/16/2021 at 01:00 PM in Courtroom 7 (SKO) before Magistrate Judge Sheila K. Oberto.
      on
                                                                              Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.
Case 1:20-cr-00032-NONE-SKO Document 13 Filed 04/27/21 Page 2 of 3
AO 199C (Rev. 09/08- EDCA [Fresno]) Advice of Penalties                                                   Page_ _ 3 _ of_ 3 _ _Pages
                   Case 1:20-cr-00032-NONE-SKO  Document
                                  ADVICE OF PENALTIES AND 13 Filed 04/27/21 Page 3 of 3
                                                          SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (I) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more -you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years -you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor- you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                   Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware o the penalties and sanctions
set forth above.




                                                Directions to the United States Marshal

( D ) The defendant is ORDERED released after processing.




Date:     Apr 27, 2021
        -�- - - - - - - -
                        -
                                                                                 Judicial Officer's Signa/ure

                                                          Stanley A. Boone           United States Magistrate Judge
                                                                                    Prinled name and ti/le




                    DISTRIBUTION:      COURT      DEFENDANT   PRETRIAL SERVICE     U.S. ATTORNEY          U.S. MARSHAL
